Order entered December 20, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00950-CR

                     BOBBY LEE MURPHY, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F21-25327-R

                                   ORDER

      Before the Court is the December 15, 2022 request of court reporter

Georgina Ware for an extension of time to file the reporter’s record. We GRANT

the request and ORDER the reporter’s record filed by January 17, 2023.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE